I concur. The jurisdiction here attacked is not that of subject matter, for the dental board clearly has legal authority to suspend or revoke a license to practice dentistry, but the attack is made that there was no jurisdiction of the person of respondent by reason of the failure of the board to make certain orders after the filing of the accusation. While respondent refers to the point as one of first impression in the appellate courts it is not new in principle. In this case respondent demurred to the accusation and, after the demurrer was overruled, interposed an answer denying all of the allegations of the accusation and then went to a hearing on the merits. While it is true that jurisdiction of the person in civil cases is not acquired where the party is forcibly brought into court against his will (In re Edwards, 99 Cal.App. 541 [278 P. 910, 290 P. 591], distinguishing the rule in civil and criminal cases), it is also true that he who answers a complaint in a civil action thereby puts in a general appearance (sec. 1014, Code Civ. Proc.) and that the voluntary appearance of a defendant is equivalent to personal service of the summons and complaint upon him. (Code Civ. Proc., secs. 406, 416.) Further, one who voluntarily appears as a party to a proceeding, wherein the law requires that a specified notice shall be given, thereby waives the defect or omission, of such notice (In re Yoell, 131 Cal. 581
[63 P. 913]; Jones v. Lowe, 9 Cal. 68); and a defendant by answering and going to trial on the merits thereby makes a general appearance and submits himself to the jurisdiction of the court even though he previously had entered a special appearance for the purpose of making a motion to set aside the service of the summons. (Remsberg v. Hackney Mfg. Co., 174 Cal. 799
[164 P. 792].) By clear analogy the respondent by voluntarily appearing before the Board of *Page 110 
Dental Examiners by answering and going to a hearing on the merits thereby waived any right which he might have had to insist that jurisdiction of his person had not been obtained.
A petition for a rehearing of this cause was denied by the District Court of Appeal on December 2, 1931.